On Motion to Dismiss.
The opinion of the court was delivered by
Poché, J.
Appellee moves to dismiss the appeal in this case on several grounds, and among others, that there is no appeal-bond, as the law requires.
We find in the transcript the copy of a paper purporting to be an appeal-bond, executed by Samuel Walker as principal, and M. E. Big-ney as surety, bearing date the 19th of November, 1879.
But the document contains no mention whatever of the title of the suit or matter in which the judgment appealed from was rendered, nor of the nature or scope of such judgment, nor of the date of the rendering and signing of the judgment, nor of the name of the party in whose favor it was rendered, nor of the party east in the suit.
In short, we find in the document no description, information, or landmarks of any kind, through which the pretended appeal-bond could be identified or connected with any cause pending before this, or any other, court. It is, therefore, an unmeaning paper, and if intended as an appeal-bond in this case, it is so radically defective as to justify the conclusion that this appeal comes to us without a bond.
6 La. 586 ; 10 A. 155 ; 12 R. 205.
It is therefore ordered, adjudged, and decreed that the appeal be dismissed with costs.
Chief Justice Bermudez recuses himself in this case, having been of counsel in the case.